 1   Michael P. Sandonato (admitted pro hac vice)    Robert S. Pickens (admitted pro hac vice)
     msandonato@venable.com                          rspickens@venable.com
 2   John D. Carlin (admitted pro hac vice)          Sean M. McCarthy (admitted pro hac vice)
     jcarlin@venable.com                             smccarthy@venable.com
 3   Natalie Lieber (admitted pro hac vice)          Joyce L. Nadipuram (admitted pro hac vice)
     ndlieber@venable.com                            jlnadipuram@venable.com
 4   Christopher M. Gerson (admitted pro hac vice)   Caitlyn N. Bingaman (admitted pro hac vice)
     cgerson@venable.com                             cnbingaman@venable.com
 5   Jonathan M. Sharret (admitted pro hac vice)
     jsharret@venable.com
 6   Daniel A. Apgar (admitted pro hac vice)
     dapgar@venable.com
 7
     VENABLE LLP
 8   1290 Avenue of the Americas
     New York, New York 10104-3800
 9   Tel: (212) 218-2100
     Fax: (212) 218-2200
10
     Chris Holland (SBN 164053)
11   cholland@hollandlawllp.com
     Lori L. Holland (SBN 202309)
12   lholland@hollandlawllp.com
13   HOLLAND LAW LLP
     220 Montgomery Street, Suite 800
14   San Francisco, CA 94104
     Tel: (415) 200-4980
15   Fax: (415) 200-4989
16   Attorneys for Plaintiffs
17
                                  UNITED STATES DISTRICT COURT
18
                                NORTHERN DISTRICT OF CALIFORNIA
19
                                         OAKLAND DIVISION
20

21
      IN RE KONINKLIJKE PHILIPS PATENT                    Case No. 4:18-cv-01885-HSG
22    LITIGATION
                                                          JOINT MOTION OF PHILIPS AND
23                                                        YIFANG FOR STAY PENDING
                                                          COMPLETION OF SETTLEMENT
24                                                        AGREEMENT; ORDER

25

26

27

28

                                                     1
      JOINT MOTION OF PHILIPS AND YIFANG FOR STAY PENDING COMPLETION OF SETTLEMENT
                                     AGREEMENT; ORDER
                                  CASE NO. 4:18-CV-01885-HSG
 1          Plaintiffs Koninklijke Philips N.V. and U.S. Philips Corporation (collectively, “Philips”) and
 2   Defendant YiFang USA Inc. d/b/a/ E-Fun, Inc. (“YiFang”) hereby respectfully and jointly move to
 3   stay this action for thirty (30) calendar days solely as it pertains to the disputes between Philips and
 4   YiFang, in order to allow for completion of a formal settlement agreement between those parties.
 5          It is well-settled that a district court has discretionary power to stay proceedings in its own
 6   court. See Lockyer v. Mirant Corp., 398 F.3d 1098, 1109 (9th Cir. 2005) (citing Landis v. North
 7   American Co., 299 U.S. 248, 254 (1936)). Here, the parties believe that a stay of proceedings is
 8   appropriate to avoid potentially unnecessary further litigation and to conserve judicial resources.
 9          Specifically, as Philips and YiFang explained in their previously-filed Stipulated Request to
10   Extend Deadline for Opening Expert Reports (Dkt. No. 636), which the Court granted on April 12,
11   2019 (Dkt. No. 641), Philips and YiFang have been involved in extensive settlement negotiations for
12   the past several weeks and believe in good faith that they have reached a settlement on the primary
13   terms in dispute. The parties have been diligently working toward memorializing those terms and
14   other details and believe that a 30-day stay of this action will allow the parties to focus their time,
15   effort, and legal resources into completion of such a written settlement agreement, rather than in
16   continuing litigation (including, but not limited to, the upcoming expert report and other pretrial
17   deadlines in these consolidated cases).
18          NOW, THEREFORE, Philips and YiFang hereby stipulate and respectfully request that the
19   Court issue an order that all remaining deadlines in these consolidated cases be stayed solely as they
20   pertain to the disputes between Philips and YiFang for a period of thirty (30) calendar days from the
21   date of entry of the Court’s Order below. Should the parties for any reason fail to submit a
22   stipulated dismissal of the claims at issue prior to that time, counsel will meet and confer and
23   approach the Court jointly for further guidance at that time, if needed.
24

25

26

27

28

                                                         2
      JOINT MOTION OF PHILIPS AND YIFANG FOR STAY PENDING COMPLETION OF SETTLEMENT
                                     AGREEMENT; ORDER
                                  CASE NO. 4:18-CV-01885-HSG
     Dated: May 1, 2019                              Respectfully submitted,
 1
     Chris Holland (SBN 164053)                      /s/ Michael P. Sandonato
 2   Lori L. Holland (SBN 202309)                    Michael P. Sandonato (admitted pro hac vice)
     HOLLAND LAW LLP                                 John S. Carlin (admitted pro hac vice)
 3   220 Montgomery Street, Suite 800                Christopher S. Gerson (admitted pro hac vice)
     San Francisco, CA 94104                         Natalie D. Lieber (admitted pro hac vice)
 4   Telephone: (415) 200-4980                       Jonathan M. Sharret (admitted pro hac vice)
     Fax: (415) 200-4989                             Daniel A. Apgar (admitted pro hac vice)
 5   cholland@hollandlawllp.com                      Sean M. McCarthy (admitted pro hac vice)
     lholland@hollandlawllp.com                      Robert S. Pickens (admitted pro hac vice)
 6                                                   Joyce L. Nadipuram (admitted pro hac vice)
                                                     Caitlyn N. Bingaman (admitted pro hac vice)
 7
                                                     VENABLE LLP
 8                                                   1290 Avenue of the Americas
                                                     New York, New York, 10104
 9                                                   +1 (212) 218-2100
                                                     +1 (212) 218-2200 facsimile
10                                                   philipsprosecutionbar@venable.com
11                                                   Attorneys for Plaintiffs Koninklijke Philips
12
                                                     N.V. and U.S. Philips Corporation

13

14

15   /s/ Lucian C. Chen
     Lucian C. Chen (pro hac vice)                       Michael Song (Bar No. 243675)
16   Wing K. Chiu (pro hac vice)                         LTL ATTORNEYS LLP
     LUCIAN C. CHEN, ESQ. PLLC                           300 South Grand Avenue, 14th Floor
17   One Grand Central Place                             Los Angeles, California, 90071
     60 East 42nd Street, Suite 4600                     +1 (213) 612-8900
18   New York, New York, 10165                           +1 (213) 612-3773 facsimile
     +1 (212) 710-3007                                   michael.song@ltlattorneys.com
19   +1 (212) 501-2004 facsimile
     lucianchen@lcclegal.com
20
     Attorneys for Defendant YiFang USA, Inc. d/b/a E-Fun, Inc.
21

22

23

24

25

26

27

28

                                                     3
      JOINT MOTION OF PHILIPS AND YIFANG FOR STAY PENDING COMPLETION OF SETTLEMENT
                                     AGREEMENT; ORDER
                                  CASE NO. 4:18-CV-01885-HSG
                                     CIVIL L.R. 5-1(i) ATTESTATION
 1
            I, Chris Holland, hereby attest that I have been authorized by counsel for the party listed
 2
     above to execute this document on its behalf.
 3

 4
            Dated: May 1, 2019                             /s/ Chris Holland
 5                                                         Chris Holland
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       4
      JOINT MOTION OF PHILIPS AND YIFANG FOR STAY PENDING COMPLETION OF SETTLEMENT
                                     AGREEMENT; ORDER
                                  CASE NO. 4:18-CV-01885-HSG
                                                   ORDER
 1

 2          Having reviewed Plaintiffs Koninklijke Philips N.V. and U.S. Philips Corporation
 3   (collectively, “Philips”) and Defendant YiFang USA Inc. d/b/a/ E-Fun, Inc.’s (“YiFang”) Joint
 4   Motion for Stay Pending Completion of Settlement Agreement (“Motion for Stay”), and good cause
 5   being shown,
 6          IT IS HEREBY ORDERED THAT:
 7          The Motion for Stay is GRANTED. All remaining deadlines solely as they pertain to the
 8   disputes between Philips and YiFang are stayed for a period of thirty (30) calendar days from the
 9   date of entry of this Order.
10

11   IT IS SO ORDERED.

12

13   DATED: May 1, 2019                    ____________________________________
14
                                                 Hon. Haywood S. Gilliam, Jr.
                                                 United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       5
      JOINT MOTION OF PHILIPS AND YIFANG FOR STAY PENDING COMPLETION OF SETTLEMENT
                                     AGREEMENT; ORDER
                                  CASE NO. 4:18-CV-01885-HSG
